PER CURIAM.
Tony B. Alexander appeals the district court’s order denying his motion to modify his sentence. We have reviewed the record and find no reversible error. Accordingly, we deny Alexander’s motion for modification of his sentence and affirm for the reasons stated by the district court. See United States v. Alexander, No. CR-95-178 (W.D.N.C., filed Jan. 17, 2003; entered Jan. 21, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.